Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments to claims 1, 2, 4, 7, 8, 12, 18, 28, 29, 31, 34, 35, 71-75 and 78-80, the previous rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are hereby withdrawn.
Independent claim 1 has been amended to recite “receiving configuration information associated with D2D transmission adaption; measuring energy of resources associated with a resource pool; determining that resource usage of the resources exceeds a threshold based on the measurements; determining a number of allowed retransmissions for a first transmission sent via the resources of the resource pool based on the configuration information and the determination that the resource usage of the resources exceeds the threshold; determining a transmit power and modulation and coding scheme, MCS, for the first transmissions based on the configuration information and the determination that the resource usage of the resources exceeds the threshold; and transmitting the first transmission over at least one of the resources associated with the resource pool using the determined transmit power and MCS.”  Independent claim 28 recites similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Lee et al. (US 2015/0024763) teaches a WTRU that performs D2D communications (“The D2D communication technology of the LTE system is a technology that terminals located within a near distance can directly communicate with each other. In the conventional cellular communication system, a terminal should communicate with another terminal through a base station without regard to a distance between the terminals. However, the D2D communication technology makes terminals or devices located adjacently exchange data directly without intervention of the base station” – See [0008]).  Lee further teaches measuring energy of resources associated with a resource pool (“The header terminals 311, 314, and 315 of the D2D communication groups 310, 320, and 330 may measure interference level (e.g. interference over thermal (IoT)) for each subband (i.e. for each DC-R) of resources allocated for D2D communications (i.e. D2D resource pool.)” – See [0059]).  Thus, interference energy is measured in a pool of D2D resources.  Lee teaches determining that the measurements exceed a threshold (“when interference level of DC-R(1) is equal to or greater than the threshold value” – See [0063]).  However, Lee does not teach “determining a number of allowed retransmissions for a first transmission sent via the resources of the resource pool based on the configuration information and the determination that the resource usage of the resources exceeds the threshold” and “determining a transmit power and modulation and coding scheme, MCS, for the first transmissions based on the configuration information and the determination that the resource usage of the resources exceeds the threshold”.  
Sartori et al. (US 2015/0334760) teaches a WTRU that performs D2D communications (“In D2D communications, one UE directly communicates with another UE without the data transiting through the communications controller, including intra-cell and inter-cell deployments. D2D operations may be performed in-coverage, out-of-coverage, or partial coverage. D2D communications may include public safety uses and/or other uses” – See [0003]).  Sartori teaches measuring energy of resources associated with a resource pool (“An embodiment method for device-to-device (D2D) communication includes sensing D2D resources from a pool of resources for a predetermined duration to produce measurements of the D2D resources and determining statistics in accordance with the measurements of the D2D resources” – See [0004]; “Also in the sensing phase, the UE determines based on measurement metrics, such as energy” – See [0030]).  Sartori further teaches a threshold related to the measured energy (“Sensing parameters include sensing thresholds for SINR, SNR, and/or energy” – See [0040]).  Additionally, Sartori teaches determining a number of allowed retransmissions based on the measurements (“The transmitting D2D UE may select the number of retransmissions based on the collision statistics. For example, there may be more retransmission attempts when there is a collision on less crowded resources where there is a lower likelihood of collisions” – See [0042]).  However, Sartori does not teach determining that resource usage of the resources exceeds a threshold based on the measurements.  Additionally, Sartori does not teach that the determining of the number of allowed retransmissions is based on a determination that resource usage of the resources exceeds the threshold.  Furthermore, Sartori does not teach “determining a transmit power and modulation and coding scheme, MCS, for the first transmissions based on the configuration information and the determination that the resource usage of the resources exceeds the threshold”.
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1, 2, 4, 7, 8, 12, 18, 28, 29, 31, 34, 35, 71-75 and 78-80 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478